OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
         r00d and a ep00irioamount for guarding prIaimuar
         or, la it nao~aaaiy that the aotual aoata of keep-
         ing the Jail bo tumed in as an upenae or otiioa
         and paid mt or the orri00r8salary runtI.*
                 saotion  is   or hrti0i0 4918a, VU~OII*S   AMowed
    TONS Clyll     Statutoa,    rude as iollowa:
                -300.'is. The 0omlaaIonera~        a0Prt in oowtlea
         having a population or twenty thousand (80,000) ~JX-
         habitanta or mora and .laes than 0110 hundred and
         ninety tihouaand (~00,000) Inhabitanta aooomllng to
         the la+ praoedIn& Federal Oenaus,~Is hereby author-
         ized and it hall    ba Its duty to fir the eala~f~f;~oi
         au the r0ilorirrg   8buk0dorrioem,       to-tit:
         aaaoeaor and aolleotor     0r taxes,    oounty juaaa,00&y
         attornop, inoludllrg OrImlnal &latrIot attonaa~r and
         oounty attomoya who perform the duties of dlatriot
         attorneys,dlatrlatolsrk, oounty olerk, treaaurar,
         hide end a-1      lnepeotcir,Eath or said 0rri0er8
         shall bo pald in money an aprrW1 salary In twelye
         (18) equal iMtallalenta'ot      not~leaa than the total
         mna eern~~~aa~o~pon&atlon'by        hl~~ln hIa offlola
         aapaoity ror the ri6Ni      year 1955 antj not more than
         the maximum amount allowed ~auoh o@oer         undar law@
         lristlnlg on Ala&uat 84, 19ss* * . . .
                 5eotion   1 or Art1010 385s.   v. A. T. a. 6.,    was tha
    law in tome on August u, 19S5, and ncrd8 as          roiiw8;
.
              %roept as otherwlaa pro~ltlsb in this Aot, t&
         annual iwa that may be retained by prvoinot,    oounty
         and ai8triat~0rri.o0r8 mdntiand in thie Artlois   8h8u
         be a# rollowa:
               "1. In 00tmia6 0m~ining        twenty rive  (25,000)
         thousand or lees, lnhabltanta:     County Judge, ~latrlot
         or Crrrainal DietrIot A$tornoy,    Sheriff, County 01-k.
         County Attorney, Diatrfot    Clerk, Tax GoUsetor,    Tax
         Assessor,  or the Aaaaaaor and Qolleotor ,ot Taxes,
         lkmnty-roar IRmdrod (&4Q~.oO) Dollars eaah* Juatlas
         of the Paaor and Conatablo, Twelve Hun&e6 ($11200.00)
         bollara ea0h.l.
               Article 3891, V. ~A. T. C, EL, wee the law fn tOroe
    on Aluglet 84, 1935.  We quote from aald artlalo  a6 r0ii0r8:
    Honorable Jaok Borden, Pago 8


              aoh    orriou   asmad in this   Ghaptu shellflrst  5.i
         out or the ourrontrM8 Or his errloe      wy or be pefd
         tha amount   allowed him under the provIsIons of ArtloX
         5885, together with the ralarlea of his la a Ia ta nta
         and deputies, and authorlrml arpenaw under Artlals
         3899, and tha amount nooeef~ry to owu ooata of pre-
         mium on whatever surety bon4 may be roqulrd    by law.
         If the ourrent r0a8 0r auah orriae oollected   In any
         year to be more than the eaount needed to pay tbe
         amounta above specified,   aaaa shall be deemed lxaeaa
         reds, and shall be dlaporod of in tha aanner here-
         Inarter provided.
                “In 00untie0 00ntazDing twenty-rir0      thousand
         (83 000) or lees inhabitants,       Diet&at and County
         0rfioers   na3ned.hereIe shall retein one-third 0r 8uoh
         exoeaa~reea,uatIl    suoh, one-third,    tmther   with the
         amountm 8 eclf’led In Art$als 5888, aakounts to Thrao
         Thoiasend gollera ($S,OOQ),. . . .*
                0plnIon810. 0409 (oonrerenaa opinion Ho. SOs2s) or
    this depertsent    holds that the Caaraieslonera* Oour+ln flxlng
    the aInla=    aalarloa of oounty at~orneya under the otlIoora*
    ralery bill should oonalasr r8ea %arnedn by the Orfloer# la
    lOi55 rathar than frea *aolleotodW In that year;
               Opinion No. O-7* 0r this department holds that ln
1   dstem&iIng *the total sun earnod as oompmaatlon for the year
    1935”, for the purpose or arrlvln(( at the aiInlaua’aalary   to be
    paid the. county attorney,  that the Oauslaslonere~  Court should
    dsduot fro0 the total ooapeneatlon earnod, oollootrd     and un-
    o~flmotml, the oxpenner for the offlae tar the yaar 1955, *hIoh
    w&e legally   allowed by the Oomm.iaaionera~  Court lor that yeer.
    We quote rr0pr said opinion aa ronoffs:
                -hire   wae no provlofon of the statute guara&ee-
         1~ the offlaer he should rlret rrarlve the amount
         allowed under the prorlalons     of artlale 3883, so the
         ortloer bed to pay authorized expenditures      out er
         the runas, coring Into hlr bands, Imapeotloe         or
         whethor.t&e unount msatlonsd fn the artlola was earnad
        .or oolleoted,     Theref’ore, the *total a= earnrd as
         arJtllpenaatIon by him* wee the net total earned after
         payment or hia axorieed       expenneei. The Leglaleture
         did not ltl.pllate   *earned by the office*   but rather
         gearned~by him. **
Bonorabla~Jdok   Borden, Page 4


             On Deoember 3, 19S7, this depaz$ment held In an op-
Inlon-wrltteq    .by ,Eouorable James W. Isrfti, Aealatant Attorney .
0enera1, addreseed to Mr. IFa. J. y&aIng, dounty Attorney,
Hopklna County, Texas, that lh arriving rt the.oorreot a1nlmu111
salary to be paid oounty orflasra uador the ofiioar8*         salary
bill that the O~l8dOner8'         Court should oonaldsr the amount
of rem3 earnad and unoolleotea,      ao well as to08 aolleat6d     ror
wlbaYeer 10SS. This opinion rurther held that an ex-orrIaLo
     ry paid to an orrlaer for the fear 1493 should b a cons~er-
64 I n arrivinn et the %meOt aPlnImulato be paid such ofiloar.
          We qUofe trOm the oaae Of Haoogdocbea COUnty '1. '#In-
der, (Beaumont Court of Civil Appeals) 140 S. W.'(Rd) 97R (wrIt
refused), aa r0iiw0:.
           wi0.rou0wing  iaota are without dlaputer
     Appellea, Winder, waa the duly elect@,    qualified
     and loting County Clerk or Xaoogdoohea County dur-
     ing the yeare 1937 and 1935.   l?aoogdoohea County was
     under the salary aot law, Artlole S@lRe, aeotlan lS,
     Vernon*e Ann. Clrll Btatutea,  end Art1010 3SQl, R.C.S.,
     Vernon*8 Ann. CIT. 8t. art. S89l.    Under theaa stat-




     uary 13, 1996, at a regular aeaelon or the CoamIaaIon-
     era' Cart,       an order was entere4 by aald oourt rlxlng
     appelles*s      eelery at $3,%36;16, the amaunt earned aa
     mlary by the county judge or aala county in 1OSS.
     Later la said month, January dlst,       at a called    sen-
     elon Or said court, hla ealary.xea       fixed at )a,550
     per year. On January 11, 1937, the uotmIs~ionere*
     court in regular aeaslon rlxed his salary at $3s,000,
     for that year, and on January 10, 19-,          aald oourt
     fired hle salary at $3,000 for aald ye&r. Thlu was
                leaa than tha alnIa~tm nlary     rar 1933, and
        80 leas than the lulary as rlred by the order ot
     January bl, lQS8, Appa&lee ptiyed judgment ror
     #57e.se,     the dlf'ferenoe betwee@ the $8 000 per peer
     ror 1937 and 1988, a&d tha mInimum of f3,l?S6.16 as
     rise4 by the order or January la, 1936. or &n the
     lltvnatlre,        ror judmnt   r0r $700. or the order or
     January 51, 1936 peesod at the celled          aoaslox~ be
     roundproper.         T&e Jud@ieat was iOr 8S7R.58.
    Honorable Ja& Borden, PIlee 9


                    *W. think thm order riX%IIg ~ppOllOO*fi! 8atiry
             made 8.t the re@ar     t&m of Jmuiary 13,,lQS6,      wa8
             In a,oaordanoe with the lar;and    that the amoUnt then
             rlxed as the annual sala-     of appmllw,    #S,s!36.16,
             under the fa~ots and the law *aa pro er, und 1s oon-
             trollinn   here.  Artlale SQl2e.       f on 1S.




+




                  MiiclLs SBQS, VWmuP8 Aunotated Foxam a1vi1       atat-   :
    'utes,    r&a40 as r0li0rr8:
                     “The Qtmmlssdonar~* Oowt 18 heroby debarred
               frgn atlowlaa oamuwatloa    r0r 02.0rfiof0  86rvlaoe
               to oounty OrfiOi616 rhdn the oomponeation an4 exoew
             ..feea whloh ther are allowetd to~rataln   @ha12 reaob
             : the mxlmw providedfor in this @taptar.       In aasoi
              rhnro the oanpumationand ‘exaos8 faw rhleh the o+
               floerm ,are8llomd to re!taln rhall ,aot. xeaoh thk mu-
               bum prwlded for In this ohaptar,the aoimlsdbnarr~
             a ur l
                  th p 3.l
                        8um ooap0n8atlon      ror   OX0rri0io   mm-
             lees whoa,, in tiulr   judgment, cuoh oon&mmatfon 18
             noamiary~ prorldad, 8uoh o~ponsatlon      ror ax ofriafo
             renloes   ellowad anll    not inoreaeothe oampqnutlon
             0r the 0fmiai     b0 and the maximum 0r oompcrnsatlon
             and sxaeis8 reou a J owed to be retained by hlm under
             this chapter.    Prorl4od, however,the OX offiolo here-
             in authorized   shall bo allowed only attsr an oppor-
             tunlty for a publfohearing aad only upon the 4hrrwtk
             tlvr rote or at.Leest    three members oFthe  commleaion-
             ora' aout.*
               Optnlon Ho., O-S%96 of th$a d@partmsnt aoataina a par-
    tinant di$ouslrleu 0r ox orri0i0  salaries  ap lloable.to   oountiee
    having a population or 1.e~ than I)S,OOQkaktaata.         we quota         '
    rro5 8ald opiulon a6 r0ii0w02
H&orable   Jaok Borden, Page 6


             "In answer to your inquiry, you are a4rlsed
      that It 18 th!, opinion of this department that the
      ox-otfiolo      oompensatSon or the oounty olerk must bo
      oonsldereti and aeoounted for in arriving at the max-
     lmum annual acmpensatlon of said clerk.              The clerk
      8h8n riret       out or the aumtnt rees of his orrlas
     pay or bs pal4 the amount 8110wed Na under the pro-
     vialona     or Artlals 319W5, togethar with the salaries
     of his a8818tants and deputies,            and authorized   ex-
      pon8es under Artlole SE399 and the amouut aeae8sary
      to ooter the o,ort or pro&m on wbaterei surety bond
     imf be required by law.            It the ourrent res8 Or OUO~
     oflioo    aollaoted     In any year be more than the amount
     neodrd to paf the amounts above speolfled             the sama
     ahall be 4e~n.d lxoa88 iass and the olork lrr palmitt~d
     to rstafn one-thir4        or suah excess rsee until 'such
     one-third,      together with the amounts spdialrled In
     Art1010 38fSsI amount8 to $S,OOO.OO. In other word8,
     the county o&k fs entitled             to retain ail the aom-
     pansation allowed by Artlole 3883 together with the
     ona-third ax0088 rm8 allowad:by ktlole              8891 until1
     8uch One-thlrci, togother'wlth          the amount spedrIo
     la Artlole sW3S, amount8 to ~,000.00             par annum. fr
     tha coapenaation allowed uadar Artlols S&S and the
     lxoe88 fwr        allowed under Artlole &?Qr 40 not roaoh
     the M-            Or #S&NO.OO per annu8, the Oommls8loa8~*
     Court Is euthorirmd to per the aletk an ex-afflaio
     ocmpenmtlon, prorl484 8uoh ocaipentitlon,             together
    with the reoa retain.4           by Na un4er APt 01.n sms
    aa4 3891, 4oe8 not amount to more than t 8,OOO.OO.
    Thore caa bo ao exoesa roe8 until the amouat or $$3,400r
     .OQ 18 reaohos and the 4sduotion8 whloh are allowed
     by law are 8sde.         To llluetmte,      the oaunty clerk am-
     not take $1 400.00 a8 re8s under Art&ala W38s an4 thea
    a44 the $l,bOo.oO OX-OrflOiO'~~O~DUR8atl~n to make a
     total or &,lOO.OO an4 th8n pay,all tee8 oomlng into
     the orfloeas are authorize4            by law are axuess tees,
    and that he Is antitled           ta one-third   or the cam. In
     abort, beiom tha olazk 1s entitled to any exots~ few
    under -Artt6ls MQl he must first resolve as fees the
    amount or #2,400.06 not tnoludlng any pert of the ex-
     orrio       c     anwtlon af't@? making the legal beduo-
     tion8 aa al   =f owed by law and after thi& amount has
     been roached then the alsrk 1s entitled            to one-third
   ,oi 8Uoh exoo811 tee8 88 provided by Article 9891 an4
    aa above stated If this dosa not reach the total mex-
    is&umOr &3,000.00 per annum, the CoPBiaslouars* OotIrt
    raay in its discretion         legally   allow an ox ofYlolo OEB-
    peneation provided such oontptmaation, together with
    Honorable Jiok Borden, Page 7


           the fee8 retained uudsr the abwi mentioned artioler,
           does not 8xoeed #5,000.00 per aunum.*
               me report you lR OlO8ed  rhloh you state is a oor-
    reat oopy or thenannual tee report filed by the sherirr 0r
    Parker County ror the year 1935, dlscloaa8 that the tot81 r668
    emno   by the ,sherlrf (oolleated and uuoolleoted) mounted to
    the sum or @5,227.9&    The report iurther ahor OX~MeS     or
    OrrIce (wNah we a88un~e were properly authorized)   a#wtMd to
    the SUBl.Of 5.072.70. The dlrrersnoe between these SUIM 18
    the SUM Or 0 2,166.28, whloh f0 Iella than the $Z,400.00 MX-
    IBUB allowed        by Artlole         2588s. supra.      Thw    we aoe that tha
    8heriff earned ILO*exoeaa rees".under Article SISQlfor.tbe
    year 1965. .Tho ~Ommi88iOtl6rS'Oourt h84 authority at that t&m
    to lll8u the sheriff u-offlcli~ canpetmatlon and did allow hir
    6X-OffiOiO COBpUW4tiOll in the SUII Or ,@t%%k. ~Thi8~4300.00
    ex-orrIo   aomp6nsatlOa should be ad404 to the $2,185.28,rclfer-
    yh~gatbove in arr+dag at the oorrsat lpinlprum  salary of the
           .
                     US thW0rOl-0 hold, in an8Wer t0 yOUr                    ihOt   ~U~StiOll
    fhat   the 005%e81O&Wl%' COtU%=St                      SOt th6 88lal.y      6f th& ShSPhf
    0r~Parw          County ht not less              then $2,4sS.28 and,not mm           fhan
    $S;OOO.OO        ~ranntm.

                     x0'&    BOOOn    :qU.#t~Oll       1S~llB8W8nd   by 0DiniSU      100.
    O-122$ of this department, rhioh hold8 that,in                           8?3lery e~~tSe#
    the.amS8i6IiOP8’   aoprt'h88 no ~authorit to                         oontmot     with.wi8
    sheriff     as    outlined        ,lMO, V. I . T. a. C. P.; ald
                                     by   .AFtiole
    allOW him a,Sp6O~ried    SUB rO2 thCMrskMpir&      r66dhg and
    mlntenanoe   or prisonerr and that the Sheriff may only be al-
    lowed hi8 aotual upen8ei inoum84 1.n the reding or prlsonors,
    and lf there  im. 8ny profit,  the Sherfff Should deposit the 88m
    in the 0rri00rd oduy m4.          We enole8e herewith a aopy Of
    said oplnloa .r0r your inrornratian.
                                                                     very truly PurS
.   APPROVBD WT.            6, 1941                          ATTOEZ?ZYOENERAL OPTBXM
    /(I/ OfOVer       8~~0~8
                                                             BY
    FIR!:T
         ASSXSTAWT           APTORWBYOXWERAL                          /f’/    -0 ";,f"ia
    wJ?:OO